UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6772



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH ANTHONY WALKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:02-cr-00522-DCN)


Submitted:   May 30, 2007                     Decided:   July 2, 2007


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Anthony Walker, Appellant Pro Se. Brent Alan Gray, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joseph Anthony Walker appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.A.

§ 3582(c) (West 2000 & Supp. 2007) pursuant to Amendment 599.          We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. United States v. Walker, No. 2:02-cr-00522-DCN (D.S.C. Mar.

31, 2006).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -